DETAILED ACTION
ALLOWABLE SUBJECT MATTER
Claims 1, 3, 6, 8, 10, 13, 15, 18, and 20 are allowed.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.		
Authorization for this examiner’s amendment was given in a voicemail/email communication with Attorney John A. Wilaj (Reg. No. 74116) on May 28, 2021.			The application has been amended as follows: 	
					
In the Claims:
In Claim 1, line 4 on Page 2, after “groups”, “intersect” has been replaced with --intersects--.													In Claim 1, line 5 on Page 2, after “the plurality of pixel units”, “comprise” has been replaced with --comprises--.										In Claim 1, line 18 on Page 2, after “second gate line of”, [[said]] has been deleted.													In Claim 8, line 4 on Page 3, after “groups”, “intersecting” has been replaced with --intersects--.													In Claim 8, line 6 on Page 3, after “plurality of pixel units”, “comprise” has been 
In Claim 20, line 2, after “forming”, “a” has been replaced with --the--.			In Claim 20, line 4, after “active layer,”, [[ a data line,]] has been deleted.

Election/Restrictions
Claims 1, 3, 6, 8, 10, and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15, 18, and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 23, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
										
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art Gao et al. (US 2015/0206903 A1). Gao et al. does not teach or suggest fairly, either singularly or in combination wherein the plurality of gate line groups is sandwiched between the plurality of data lines and the substrate, wherein the first gate line is disposed at a side of the insulating film layer close to the substrate; wherein the second gate line is disposed at a side of the insulating film layer away from the substrate, wherein the first gate line is disposed at a side of the insulating film layer away from the plurality of data lines; wherein the second gate line is disposed at a side of the insulating film layer close to the plurality of data lines, and wherein at a position of a thin film transistor of the first pixel unit, the array substrate further comprises a first gate connection line disposed in a same layer as the second gate line, the first gate connection line being electrically connected to the first gate line.													Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CONCLUSION
Prior art made of record is considered pertinent to Applicants’ disclosure: Han et al. (US 2011/0279418 A1).										Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/DAVID CHEN/Primary Examiner, Art Unit 2815